Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to an amendment filed December 13th, 2021. By the amendment claims 1-13 and 16-19 are pending with claims 1-2, 4, 7-8 and 10-11 being amended and claims 14 and 15 being canceled. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to define the alignment unit as a “narrowing portion of the microfluidic channel.”  In P0016, L4-8 of the specification the alignment unit is said to automatically align the cells “due to forces being present inside the microfluidic channel and being applied on the cells flowing through the microfluidic channel.” The dimensions of the microfluidic channel are only discussed in percentages (See P0036) and there is nothing that indicates that the width of the channel narrows.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-3, 7-10 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaeli et al. (US 20170333903), hereafter Masaeli.

With regards to claim 1, Masaeli discloses a classifying device for classifying cells in real-time (Abstract), the classifying device comprising: an alignment unit (flow cell 106 with focusing region 132) configured to align a cell to be classified along the cell's major axis prior to being imaged by an imaging unit (P0016) and a classifying unit (P005, L12-13). Masaeli does not directly disclose that the classifying unit is configured to classify the aligned cell using a multilayer perceptron, MLP, wherein the MLP has been trained based on a plurality of images of aligned cells.
However Masaeli discloses a trained neural network could be used to classify the cells (P0074) therefore it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to choose the appropriate type of neural network based on the application.

With regards to claim 2, Masaeli discloses all the elements of claim 1 as outlined above. Masaeli further discloses an imaging unit (sensor 114) configured to obtain the one or more images of the aligned cell to be classified (optical system 110).

With regards to claim 3, Masaeli discloses all the elements of claim 1 as outlined above. Masaeli further discloses wherein the alignment unit comprises a microfluidic channel through which the cell to be classified flows (P0046, L6-7).



With regards to claims 16-17, Masaeli discloses all the elements of claim 1 as outlined above. Masaeli does not disclose wherein a cross-sectional diameter of the alignment unit is less than 100 µm or the further limitation that a cross-sectional diameter of the alignment unit is less than 50 µm. 
However, Masaeli discloses “the specific dimensions and patterns of the filters and the microfluidic channel can vary and are largely dependent upon the sizes of the cells of interest and the requirements of a given application (P0056, L13-17),” therefore it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to choose the appropriate dimensions based on the size of the cells being classified. 
	
	With regards to claim 19, Masaeli discloses wherein the alignment unit (flow cell 106 with focusing region 132) is configured to cause the cells flowing therein to align (P0016). Masaeli does not directly disclose wherein the alignment involves the cells extending. However, the deformation of cells is highly dependent on the type of cells being classified and the flow rate through the channel. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to adjust the necessary project parameters. 
	
	With regards to claim 7, Masaeli discloses a classifying method for classifying cells in real-time (Abstract), comprising the steps of: aligning a cell to be classified along the cell's major axis prior to being imaged by an imaging unit (P005, L7-9). Masaeli does not directly disclose and classifying the aligned cell using a multilayer perceptron, MLP; wherein the MLP classifies the aligned cell based on one or more images of the aligned cells wherein the MLP has been trained based on a plurality of images of aligned cells.   


With regards to claim 8, Masaeli discloses all the elements of claim 7 as outlined above. Masaeli further discloses obtaining, by the imaging unit, the one or more images of the aligned cell to be classified (P005, L15-18).

With regards to claim 9 Masaeli discloses all the elements of claim 7 as outlined above. Masaeli further discloses wherein the cell to be classified flows through a microfluidic channel for alignment.

With regards to claim 10, Masaeli discloses all the elements of claim 9 as outlined above. Masaeli does not directly disclose wherein the diameter of the cell to be classified is 30% to 90% of the minimum width of the microfluidic channel.
However, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to choose the appropriate size of the channel so that the cells can be imaged properly and not be damaged by contacting the sides of the channel. 

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaeli as applied to claims 1 and 7, respectively above and further in few of  Ozcan et al. (US 20210209337), hereafter Ozcan.

With regards to claims 4 and 11, Masaeli discloses all the elements of claims 1 and 7, respectively as outlined above. However Ozcan discloses, wherein a neural network has been trained on an input-output pair (P0023), the input being images of cells and the output being corresponding classification results (P0023; P088, L7-10) and/or wherein the one or more images of the cell used for .

Claims 5-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaeli as applied to claims 1 and 7, respectively above, and further in view of Kim et al. (US 20190384963), hereafter Kim.

With regards to claim 5, Masaeli discloses all the elements of claim 1 as outlined above. Masaeli does not disclose wherein the one or more images of the cell used for classification are bright-field images.
However, Kim discloses wherein the one or more images of the cell used for classification are bright-field images (P0151, L8-9). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to use bright-field images as disclosed by Kim with the device as disclosed by Masaeli in order to increase efficiency by looking for changes in brightness that differentiate a desired cell type from the rest of the sample.

With regards to claim 6, Masaeli discloses a classifying device according to claim 1, as outlined above. Masaeli does not disclose a sorting device comprising the classifying device of claim l further comprising a sorting unit configured to sort the classified cell to a target outlet or to a default outlet based on a classification result output by the classifying device. 
However Kim discloses a sorting device comprising a sorting unit configured to sort the classified cell to a target outlet or to a default outlet based on a classification result output by the classifying device (P0086, L6-7). It would have been obvious to a person with ordinary skill in the art to add the sorting device as disclosed by Kim to the classification device as disclosed by Masaeli in order to prepare the cells for further processing (MPEP 2143.I.A).

With regards to claim 13, Masaeli discloses a classifying method according to claim 7, as outlined above. Masaeli does not disclose further comprising the step of sorting the classified cell to a target outlet or to a default outlet based on a classification result of the classifying method. 
However Kim discloses a sorting method comprising the step of sorting the classified cell to a target outlet or to a default outlet based on a classification result of the classifying method (P0086, L6-7). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to add a sorting step as disclosed by Kim to the classifying method as disclosed by Masaeli in order to prepare the cells for further processing (MPEP 2143.I.A)

Response to Arguments
	 The applicant’s arguments with regards to the 35 U.S.C 112 rejection of claim 8 are found persuasive. The 112 rejection of claim 8 is withdrawn.  The applicant’s arguments that Ozcan does not align the cells are rendered moot. New grounds of rejection are presented above as necessitated by amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                                          

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653